PER CURIAM.
Upon review of the issues raised by appellant and the record of the proceedings below we do not believe reversible error has been demonstrated. For the most part we believe the state’s response to the issues raised adequately sets out the reasons for our decision to affirm. While we have some concern for the degree of rhetoric contained in the state’s closing argument, we do not believe such argument constituted error requiring a new trial. Accordingly, the judgment of the trial court is affirmed.
ANSTEAD, C.J., and DOWNEY and DELL, JJ., concur.